DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the isolation circuit 40”  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “isolation circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kobayashi (US 2009/0061801 hereinafter Kobayashi).

As to claim 1, Kobayashi discloses in Figs. 1, an absence of voltage detector comprising:
an isolation circuit (54 in combination with the 62 as shown in Fig. 1) connected to a power line (wire for transmitting signal); an FM modulator (56 as shown in Fig. 1) connected to the isolation circuit (54 in combination with the 62 as shown in Fig. 1) wherein the FM modulator (56 as shown in Fig. 1) varies relative to the a voltage;
a reference oscillator (58 as shown in Fig. 1); and
a mixer (60 as shown in Fig. 1) connected to the FM modulator (56 as shown in Fig. 1) and the reference oscillator (58 as shown in Fig. 1) wherein the output of the mixer is the difference of the signals (64 as shown in Fig. 1).
As to claim 4, Kobayashi discloses in Figs. 1, further comprising an envelope detector (78) connected to the output of the mixer (60 and/or 70).
As to claim 5, Kobayashi discloses in Figs. 1, further comprising a frequency to voltage convertor (para 0034)
As to claim 6, Kobayashi discloses in Fig. 1, further comprising a threshold windows detector (para 0012)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2009/0061801 hereinafter Kobayashi), in view of Huang et al. (US 5,564,100 hereinafter Huang)
As to claim 2, Kobayashi discloses in Figs. 1, all of the limitations except for wherein the FM modulator comprises a variable capacitor configured to vary in relation to the line voltage, a fixed capacitor in parallel to the variable capacitor, and an inductor in parallel to the fixed capacitor and the variable capacitor.
However, Huang discloses in Figs. 1, wherein the FM modulator (100 as show in Fig. 1) comprises a variable capacitor configured to vary in relation to the line voltage, a fixed capacitor in parallel to the variable capacitor, and an inductor (120) in parallel to the fixed capacitor and the variable capacitor (116).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Kobayashi, and provides wherein the FM modulator (100 as show in Fig. 1) comprises a variable capacitor configured to vary in relation to the line voltage, a fixed capacitor in parallel to the variable capacitor, and an inductor (120) in parallel to the fixed capacitor and the variable capacitor (116) , as taught by Huang for accurately adjusting the signal.
As to claim 3, Huang discloses in Figs. 1, wherein the variable capacitor comprises a varactor (122 as shown in Fig. 1).
Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 7-8, the prior art does not disclose wherein the isolation circuit comprises a first high value resistor, a TVS diode connected to the first high value resistor, and a second high value resistor connected to the TVS diode.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	1/16/2021